— Order unanimously reversed, without costs, and motion granted. Memorandum: In this personal injury action, defendants appeal from an order denying their motion for summary judgment dismissing the complaint. We reverse. The medical reports and hospital records submitted by the parties on the motion demonstrate as a matter of law that plaintiff did not suffer a “serious injury” as that term is defined in subdivision 4 of section 671 of the Insurance Law (see Thrall v City of Syracuse, 96 AD2d 715, revd for reasons stated in dissenting mem of Justice Moule 60 NY2d 950; Licari v Elliott, 57 NY2d 230). Since plaintiff otherwise failed to establish any question of fact on that issue, summary judgment should have been granted to defendants (see Shaffer v Kasperek, 79 AD2d 1092; Ferguson v Temmons, 79 AD2d 1090). (Appeal from order of Supreme Court, Onondaga County, Sullivan, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, O’Donnell and Moule, JJ.